Name: 2008/882/EC: Commission Decision of 21Ã November 2008 amending Decision 2003/63/EC authorising Member States to provide for temporary derogations from Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in certain provinces of Cuba (notified under document number C(2008) 6950)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural policy;  international trade;  European Union law;  plant product;  America
 Date Published: 2008-11-26

 26.11.2008 EN Official Journal of the European Union L 316/12 COMMISSION DECISION of 21 November 2008 amending Decision 2003/63/EC authorising Member States to provide for temporary derogations from Council Directive 2000/29/EC in respect of potatoes, other than potatoes intended for planting, originating in certain provinces of Cuba (notified under document number C(2008) 6950) (2008/882/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) Pursuant to Directive 2000/29/EC, potatoes, other than potatoes intended for planting, originating in Cuba may not be introduced into the Community. However, that Directive permits derogations from that rule provided there is no risk of spreading harmful organisms. (2) Commission Decision 2003/63/EC (2), provides for a derogation for the importation of potatoes, other than potatoes intended for planting, originating in certain provinces of Cuba, subject to specific conditions. (3) The United Kingdom has asked for an extension of that derogation. (4) The situation justifying that derogation remains unchanged and the derogation should therefore continue to apply. (5) Decision 2003/63/EC should, therefore, be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2003/63/EC is replaced by the following: Article 3 Article 1 shall apply to potatoes, other than potatoes intended for planting, that are introduced into the Community, in the periods: (i) between 1 January and 31 May 2009; (ii) between 1 January and 31 May 2010; (iii) between 1 January and 31 May 2011. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 November 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 24, 29.1.2003, p. 11.